Warner, J.,
dissenting.
I dissent from the judgment of the Court in this ease, holding that the Court below had no jurisdiction to try the plaintiff’s cause of action for the reasons stated in White vs. Hart & Davis, decided during the present term. Besides, in my judgment, it is a strained construction of that clause of the Constitution of 1868, which denies jurisdiction to the Courts, “ to try, or give judgment, or enforce any debt, the consideration of which was a slave or slaves,” to hold that it embraces within its terms the plaintiff’s cause of action for negligently causing the death of his slave while in the employment of the defendant. Neither the principles of human*558ity nor the policy of the law would seem to embrace such a cause of action under the name of “ any debt,” the consideration of which was a slave. It may be embraced under the general idea of “ relief,” but the cause of action for which the plaintiff sues, cannot be said to be a “ debt,” the consideration of which was a slave, but on the contrary, the plaintiff’s cause of action was for a tortious act done to his slave by the defendant.